Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wexter (20180218643) in view of Ushijima (20130057728).
Regarding claim 1, Wexter teaches an image detection device, comprising: a transceiver; a storage medium, storing a plurality of modules; and a processor, coupled to the storage medium and the transceiver and saving and executing the plurality of modules, wherein the plurality of modules comprise: a data collection module, obtaining an image through the transceiver, wherein the image comprises an object (see figures 4a and 2e along with pars. 145-146 and 167-168, which show the hardware interface for capture images and transmitting);
 an image processing module, generating a first divided image and a second divided image based on the image; and an image detection module, detecting the object in the image based on a plurality of input images, wherein the plurality of input images comprise the first divided image, the second divided image (see pars 686-688, objecting tracking by dividing an image in half and following the change of location of the object compared to its half of the image),
Wexter does not teach adjusting the size of the image.
Ushijima teaches in to change the image size for use in object tracking in par. 85.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Wexter the ability to adjust the image size based on the size of the region of interest in order to increase processing speed.  
Regarding claim 2, see par. 687 of Wexter which teaches frames the image of multiple frames.  
Regarding claim 4, see par. 686-687 of Wexter which teaches object tracking and dividing the images.  
Regarding claim 5, see par. 687, step 7730.  This process of tracking is done for multiple frames.  
Regarding claim 6, see pars. 470-473, which shows a bounding box and tracking the trajectory.  
Regarding claim 7, the rejection of claim 1 teaches adjusting the size of the image and dividing the image.  
Regarding claims 9-10, see the rejection of claim 1.
Regarding claims 12-15, see the rejection of claims 4-7.


Allowable Subject Matter
Claims 3, 8, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reason for allowance is the relationship between dividing and adjusting the image size between multiple frame.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/            Primary Examiner, Art Unit 2666